Name: Commission Regulation (EEC) No 1933/92 of 13 July 1992 concerning the stopping of fishing for yellow tail flounder by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 7. 92 Official Journal of the European Communities No L 196/7 COMMISSION REGULATION (EEC) No 1933/92 of 13 July 1992 concerning the stopping of fishing for yellow tail flounder by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3890/90 of 18 December 1991 fixing catch possibilities for 1992 for certain fish stocks and groups of fish stocks in the Regu ­ latory Area as defined in the * NAFO Convention (3), provides for yellow tail flounder quotas for 1992 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of yellow tail flounder in the waters of NAFO zone 3LNO by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1992, HAS ADOPTED THIS REGULATION : Article 1 Catches of yellow tail flounder in the waters of NAFO zone 3LNO by vessels flying the flag of a Member State or registerd in a Member State are deemed to have exhausted the quota allocated to the Community for 1992. Fishing for yellow tail flounder in the waters of NAFO zone 3LNO by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall ente into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 367, 31 . 12. 1991 , p. 69 .